Citation Nr: 0303267	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  96-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for right 
epididymitis, status post right vasectomy and right 
epididymectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had verified active duty from January 1977 to 
August 1994, and he reportedly also had several months of 
additional active service in 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 RO rating decision 
which granted service connection and a noncompensable rating 
for chronic right epididymitis.  In March 1996, the RO 
increased the initial rating assigned to this condition from 
0 to 10 percent.  In April 1997, a hearing was conducted 
before an RO hearing officer.  The veteran failed to report 
for a Board videoconference hearing in October 1999, and a 
Travel Board hearing in March 2000.  In April 2000, the Board 
remanded this case for additional evidentiary development.


FINDINGS OF FACT

The veteran's right epididymitis, status post right vasectomy 
and right epididymectomy, is manifested by complaints of pain 
in the right testicle area, and it has required no more than 
intermittent intensive medical management.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
epididymitis, status post right vasectomy and right 
epididymectomy, have not been met. 38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7525 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had verified active duty in the Air Force from 
January 1977 through August 1994, at which point he retired.  
He reportedly also had several months of additional active 
service in 1976.  

The veteran's service medical records reveal several 
incidents of treatment for epididymitis during service.  A 
treatment report, dated in December 1993, noted that both 
testicles and epidermis were found to be normal.  An August 
1994 treatment report noted the veteran's complaints of right 
inguinal pain and an enlarged right testicle.  The examiner 
concluded with an assessment of bilateral inguinal hernia.  

Post-active duty medical records show that in September 1994 
the veteran's epididymitis had improved.  In November 1994, 
he sought treatment for right testicular pain for the past 
four days.  Physical examination revealed the right scrotal 
area to be tender, swollen and red.  The examiner noted an 
impression of epididymitis, and prescribed antibiotics.

In March 1995, the veteran underwent bilateral inguinal 
hernia repair and a bilateral vasectomy.

In May 1995, the veteran filed a claim seeking service 
connection, in pertinent part, for epididymitis.

In June 1995, a VA general physical examination was 
conducted.  The report noted that the veteran was currently 
employed as a correctional officer and had been so since 
October 1994.  Physical examination revealed the right 
epididymis to be slightly enlarged and slightly tender 
compared to the left.  

In October 1995, the veteran sought treatment for right 
epididymitis.  Physical examination revealed a slightly 
atrophic and tender right testis.  The right epididymis was 
enlarged and not well-delineated from the right testis.  The 
examiner noted an assessment of chronic right epididymitis, 
and the veteran was treated with antibiotics and anti-
inflammatory medication.  A follow-up treatment report, dated 
in November 1995, noted the veteran's testicles and bilateral 
epididymis to be normal.  The report noted a plan for 
conservative treatment of this condition with antibiotics and 
anit-inflammatories as needed. 

In February 1996, the veteran filed his substantive appeal.  
He said that his epididymitis prevents him from being able to 
run and swim, and has limited his employment opportunities.  
He also noted that he was currently employed as a 
correctional officer.

A September 1996 treatment report noted the veteran's 
complaints of on and off discomfort in the testicles.  
Physical examination revealed an 	enlarged and tender 
epididymis, more prominent on the right.  The impression was 
chronic epididymitis.  

An October 1996 treatment report noted the veteran's 
treatment for hypertension and edema. 

In October 1996, the veteran underwent a cystourethroscopy, 
urethral dilation, catheter insertion, and epididymectomy.  A 
biopsy report noted epididymis with vascular congestion, 
periductal fibrosis and mild chronic inflammation consistent 
with clinical diagnosis of epididymitis.  

In November 1996, the veteran underwent a right renal biopsy.  
The biopsy report noted findings of IgA nephropathy with 
diffuse proliferative and sclerosing glomerulonephritis.  

A treatment summary report, dated in November 1996, was 
received from V. Villalon, M.D.  The report noted that the 
veteran was receiving treatment for nephrotic syndrome, with 
lower extremity swelling for the past two months and episodes 
of urinary hesitancy, "forking," and hematuria.  
Genitourinary tract examination revealed some swelling in the 
right scrotal area.  The testes were normal.  The veteran 
also had a Foley catheter in place.  The report noted an 
assessment of nephrotic syndrome as evidenced by mild 
hypertension, hypercholesterolemia, hypoalbuminemia, and 
nephrotic range proteinuria.  

A January 1997 treatment report noted that the veteran was 
being followed by the neurology department for IgA 
nephropathy.  The report noted that the veteran needed to 
lose weight and recommended exercise.  

In April 1997, a hearing was conducted before an RO hearing 
officer.  The veteran testified that his right testicle was 
tender and painful and limited his physical activities.  He 
reported he wore a scrotal support.  He stated that he was 
employed as a correctional officer.  He reported that this 
job involved a lot of sitting, and he did not have problems 
with that.  

A July 1997 report noted treatment for and a diagnosis of IgA 
nephropathy.  
 
A treatment summary report, dated in July 1997, was received 
from M. Chiang, M.D.  The report noted that the veteran had 
underwent a cystoscopy and retrograde studies and urethral 
dilation for strictures.  It also noted that an 
epididymectomy had been done for chronic epididymitis.  The 
veteran subsequently had his catheter removed in November 
1996, and has not been treated Dr. Chang since that time.  

In June 2000, the RO sent the veteran correspondence 
requesting that he identify all treatment, from both private 
and VA sources, that he has received for his epididymitis 
since July 1997.  The veteran failed to respond to this 
request.

In January 2001, a VA genitourinary examination was 
conducted.  The veteran complained of ongoing pain in the 
right groin and hemiscrotum, localizing to the right upper 
testicle.  He denied gross hematuria, and reported good 
urinary stream with normal urinary frequency and nocturia 0 
to 1 time a night.  He reported experiencing urgency with 
urge incontinence.  He said he did not wear protective 
undergarments, but changed from white underwear to colored 
underwear to mask any leakage.  The report noted that the 
veteran has not been on antibiotic therapy for several years.  
He related he took aspirin approximately every two weeks for 
flare-ups of the pain.  He reported having to limit his 
physical activity due to recurrence of right scrotal pain 
with activity.  Physical examination revealed a normal 
circumcised phallus without discharge or lesions.  His left 
testicle and epididymis was nontender.  His right testicle 
was tender at the upper pole.  Peripheral examination 
revealed 1+ edema bilaterally.  The report concluded with a 
diagnosis of chronic epididymitis, status post 
epididymectomy, now with chronic right upper testicle pain.  
The VA examiner noted that the veteran used aspirin for pain, 
and had not been on antibiotics for the last several years as 
it has been more problematic for the veteran to miss work to 
see doctors.  The VA examiner noted that the veteran has not 
required drainage or hospitalization for this condition.  The 
VA examiner also noted that the veteran's nephrotic syndrome 
is unlikely to be caused by his epididymitis.  

In December 2002, the RO informed the veteran of his rights 
and responsibilities under the Veterans' Claims Assistance 
Act of 2000.

II.  Analysis

The veteran contends that his service-connected right 
epididymitis, status post right vasectomy and right 
epididymectomy, warrants an initial rating higher than 10 
percent.  Through correspondence, the rating decision, the 
statement of the case, and supplemental statements of the 
case, the veteran has been notified with regard to the 
evidence necessary to substantiate his claim.  Pertinent 
records have been obtained, and the veteran has been given a 
VA examination.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Chronic epididymo-orchitis is rated under the criteria for 
urinary tract infection.  38 C.F.R. § 4.115b, Diagnostic Code 
7525.

Urinary tract infection is rated 10 percent when it requires 
long-term drug therapy, one to two hospitalizations per year, 
and/or intermittent intensive management.  Urinary tract 
infection is rated 30 percent when there is recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management. 38 C.F.R. § 
4.115a.

Throughout the current appeal, the veteran has argued that 
his service-connected right epididymitis is manifested by 
pain, swelling, and other symptoms that limit his physical 
activities.  However, it must be noted that he has non-
service-connected kidney disease, and impairment from that 
condition may not be considered when rating the service-
connected right epididymitis.  38 C.F.R. § 4.14.

The veteran was released from active duty at the end of 
August 1994.  He thereafter received periodic treatment for 
right epididymitis, and in October 1996 he had a right 
epididymectomy (surgical removal of the epididymis).  Since 
then, he has had complaints of periodic pain and swelling in 
the right testicle area.  At the January 2001 VA examination, 
it was noted he had not received antibiotic treatment for the 
right epididymitis condition for several years.  He reported 
taking aspirin for flare-ups of pain.  The examination does 
not describe urinary tract infection associated with right 
epididymitis, and it was noted the right epididymitis 
condition did not involve drainage or hospitalization.  The 
examiner noted the veteran's kidney disorder was not related 
to the right epididymitis condition.  

The evidence shows that since service the veteran's right 
epididymitis condition has primarily been manifested by pain 
in the right testicle area, and, as noted, he has since had a 
right epididymectomy.  The condition has not involved 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management; and thus the 
criteria of a higher 30 percent rating are not shown.  The 
right epididymitis condition has produced impairment which 
does not exceed the 10 percent criteria of intermittent 
intensive management.  Again, the non-service-connected 
kidney problem may not be considered when rating the service-
connected right epididymitis condition.

In view of the foregoing, the Board finds that the veteran's 
epididymitis is appropriately rated 10 percent disabling.  
There are no identifiable periods of time, since the 
effective date of service connection, during which this 
condition has been more than 10 percent disabling, and thus 
higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Since the preponderance of the evidence is against the claim 
for a higher rating for the right epididymitis condition, the 
benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for right epididymitis, status post right 
vasectomy and right epididymectomy, is denied.




	
	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

